 

--------------------------------------------------------------------------------

 
Exhibit 10.1
EXHIBIT A
 
SUBSCRIPTION AGREEMENT
 


 
SUBSCRIPTION AGREEMENT made as of this ___ day of ____________, 2011, between
Waxess Holdings, Inc., a Delaware corporation (the “Company”), and the
undersigned (the “Subscriber”).
 
WHEREAS, pursuant to a Confidential Private Placement Memorandum dated February
4, 2011 (the “PPM”), the Company is offering in a private placement (the
“Offering”) to accredited investors a minimum of 120 Units (the “Minimum
Offering”) and a maximum of 400 Units (the “Maximum Offering”) at a purchase
price of $25,000 per Unit, with each Unit (the “Units”) consisting of 12,500
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), and a two-year detachable warrant (the “Warrant”) to purchase 12,500
shares of Common Stock with an exercise price of $3.00 per share; and
 
WHEREAS, the Subscriber desires to subscribe for the number of Units set forth
on the signature page hereof, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
 
I.
SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER

 
1.1                Subject to the terms and conditions hereinafter set forth,
the Subscriber hereby subscribes for and agrees to purchase from the Company
such number of Units set forth upon the signature page hereof, at a price equal
to $25,000 per Unit, and the Company agrees to sell such to the Subscriber for
said purchase price, subject to the Company’s right to sell to the Subscriber
such lesser number of (or no) Units as the Company may, in its sole discretion,
deem necessary or desirable.  The purchase price is payable by wire transfer of
immediately available funds, pursuant to the wire instructions attached as
Exhibit E to the PPM or by check payable to Signature Bank, as escrow agent for
Waxess Holdings, Inc.
 
1.2                The Subscriber recognizes that the purchase of Units involves
a high degree of risk in that (i) an investment in the Company is highly
speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Units; (ii) the
Units are not registered under the Securities Act of 1933, as amended (the
“Act”), or any state securities law; (iii) there is no trading market for the
Units, none is likely ever to develop, and the Subscriber may not be able to
liquidate his, her or its investment; (iv) transferability of the Units is
extremely limited; and (v) an investor could suffer the loss of his, her or its
entire investment.
 
1.3                The Subscriber is an “accredited investor,” as such term in
defined in Rule 501 of Regulation D promulgated under the Act, and the
Subscriber is able to bear the economic risk of an investment in the Units.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.4                The Subscriber has prior investment experience (including
investment in non-listed and non-registered securities), and has read and
evaluated, or has employed the services of an investment advisor, attorney or
accountant to read and evaluate, all of the documents furnished or made
available by the Company to the Subscriber and to all other prospective
investors in the Units, including the PPM, as well as the merits and risks of
such an investment by the Subscriber.  The Subscriber’s overall commitment to
investments which are not readily marketable is not disproportionate to the
Subscriber’s net worth, and the Subscriber’s investment in the Units will not
cause such overall commitment to become excessive.  The Subscriber, if an
individual, has adequate means of providing for his or her current needs and
personal and family contingencies and has no need for liquidity in his or her
investment in the Units.  The Subscriber is financially able to bear the
economic risk of this investment, including the ability to afford holding the
Units for an indefinite period or a complete loss of this investment.
 
1.5                The Subscriber acknowledges receipt and careful review of the
PPM, all supplements to the PPM, and all other documents furnished in connection
with this transaction by the Company, including but not limited to the exhibits
to the PPM (collectively, the “Offering Documents”), and has been furnished by
the Company during the course of this transaction with all information regarding
the Company which the Subscriber has requested or desires to know; and the
Subscriber has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning the terms and conditions of the Offering, and any additional
information which the Subscriber has requested. The Subscriber has not relied
any statements made or information provided by any placement agent retained by
the Company in connection with this Offering
 
1.6                The Subscriber acknowledges that the purchase of the Units
may involve tax consequences to the Subscriber and that the contents of the
Offering Documents do not contain tax advice.  The Subscriber acknowledges that
the Subscriber must retain his, her or its own professional advisors to evaluate
the tax and other consequences to the Subscriber of an investment in the Units.
The Subscriber acknowledges that it is the responsibility of the Subscriber to
determine the appropriateness and the merits of a corporate entity to own the
Subscriber’s Units and the corporate structure of such entity.
 
1.7                The Subscriber acknowledges that this Offering has not been
reviewed by the Securities and Exchange Commission (the “SEC”) or any state
securities commission, and that no federal or state agency has made any finding
or determination regarding the fairness or merits of the Offering.  The
Subscriber represents that the Units are being purchased for his, her or its own
account, for investment only, and not with a view toward distribution or resale
to others.  The Subscriber agrees that he, she or it will not sell or otherwise
transfer the Units unless they are registered under the Act or unless an
exemption from such registration is available.
 
1.8                The Subscriber understands that the provisions of Rule 144
under the Act are not available for at least one (1) year to permit resales of
the Units or the Common Stock and Warrants comprising the Units and there can be
no assurance that the conditions necessary to permit such sales under Rule 144
will ever be satisfied.  The Subscriber understands that the Company is under no
obligation to comply with the conditions of Rule 144 or take any other action
necessary in order to make available any exemption from registration for the
sale of the Units or the Common Stock and Warrants comprising the Units.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
1.9                The Subscriber understands that the Units have not been
registered under the Act by reason of a claimed exemption under the provisions
of the Act which depends, in part, upon his, her or its investment
intention.  In this connection, the Subscriber understands that it is the
position of the SEC that the statutory basis for such exemption would not be
present if his, her or its representation merely meant that his, her or its
present intention was to hold such securities for a short period, such as the
capital gains period of tax statutes, for a deferred sale, for a market rise,
assuming that a market develops, or for any other fixed period.  The Subscriber
realizes that, in the view of the SEC, a purchase now with an intent to resell
would represent a purchase with an intent inconsistent with his, her or its
representation to the Company and the SEC might regard such a sale or
disposition as a deferred sale, for which such exemption is not available.
 
1.10                The Subscriber agrees to indemnify and hold the Company, its
directors, officers and controlling persons and their respective heirs,
representatives (including, without limitation, any placement agent retained by
the Company in connection with the Offering), successors and assigns harmless
against all liabilities, costs and expenses incurred by them as a result of any
misrepresentation made by the Subscriber contained herein or any sale or
distribution by the Subscriber in violation of the Act (including, without
limitation, the rules promulgated thereunder), any state securities laws, or the
Company’s Certificate of Incorporation or By-laws, as amended from time to time.
 
1.11                The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Common Stock or the Warrants
stating that such securities have not been registered under the Act and setting
forth or referring to the restrictions on transferability and sale thereof.
 
1.12                The Subscriber understands that the Company will review and
rely on this Subscription Agreement without making any independent
investigation; and it is agreed that the Company reserves the unrestricted right
to reject or limit any subscription and to withdraw the Offering at any time.
 
1.13                The Subscriber hereby represents that the address of the
Subscriber furnished at the end of this Subscription Agreement is the
undersigned’s principal residence, if the Subscriber is an individual, or its
principal business address if it is a corporation or other entity.
 
1.14                The Subscriber acknowledges that if the Subscriber is a
Registered Representative of a Financial Industry Regulatory Authority, Inc.
(“FINRA”) member firm, the Subscriber must give such firm the notice required by
the FINRA’s Conduct Rules, receipt of which must be acknowledged by such firm on
the signature page hereof.
 
1.15                The Subscriber hereby acknowledges that neither the Company
nor any persons associated with the Company who may provide assistance or advice
in connection with the Offering (other than the placement agent, if one is
engaged by the Company) are or are expected to be members or associated persons
of members of the FINRA or registered broker-dealers under any federal or state
securities laws.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
1.16                The Subscriber understands that, pursuant to the terms of
the Offering as set forth in the PPM, the Company must receive subscriptions for
120 Units for an aggregate purchase price of $3,000,000 in order to close on the
sale of any Units and that persons affiliated with the Company or its
consultants, advisors, or placement agents may subscribe for Units, in which
case the Company may accept subscriptions from such affiliated parties in order
to reach the Minimum Offering; and that, accordingly, no investor should
conclude that achieving the Minimum Offering is the result of any independent
assessment of the merits or advantages of the Offering or the Company made by
Subscribers in the Minimum Offering.
 
1.17                The Subscriber hereby represents that, except as expressly
set forth in the Offering Documents, no representations or warranties have been
made to the Subscriber by the Company or any agent, employee or affiliate of the
Company and, in entering into this transaction, the Subscriber is not relying on
any information other than that contained in the Offering Documents and the
results of independent investigation by the Subscriber.
 
1.18                The Subscriber hereby represents that all information
provided by the Subscriber in the Investor Questionnaire attached as Exhibit B
to the PPM is true and accurate in all respects, and the Subscriber acknowledges
that the Company will be relying on such information to its possible detriment
in deciding whether the Company can sell these securities to the Subscriber
without giving rise to the loss of the exemption from registration under
applicable securities laws.
 
1.19                The Subscriber hereby acknowledges and agrees that once the
Minimum Offering amount is received by the Company, no further approval will be
required for the Company to consummate the Initial Closing.
 
1.20           The Subscriber agrees, pursuant to the terms of the Escrow
Agreement, jointly and severally with the other subscribers in the Offering and
the Company, to indemnify and hold harmless the escrow agent and its partners,
employees, agents and representatives from any and all claims, liabilities,
costs or expenses in any way arising from or relating to the duties or
performance of the escrow agent under the Escrow Agreement or the transactions
contemplated thereby or hereby other than any such claim, liability, cost or
expense to the extent the same shall have been determined by final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, fraud or willful misconduct of the escrow agent.


1.21           The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Units by the Company (or an authorized agent or
representative thereof) with whom the Subscriber had a prior substantial
pre-existing relationship and (ii) no Units were offered or sold to it by means
of any form of general solicitation or general advertising, and in connection
therewith, the Subscriber did not (A) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio, whether closed circuit, or
generally available; or (B) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
 
II.
REPRESENTATIONS BY THE COMPANY

 
(a)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has the
corporate power to conduct the business which it conducts and proposes to
conduct.
 
(b)           The execution, delivery and performance of this Subscription
Agreement by the Company have been duly authorized by the Company and all other
corporate action required to authorize and consummate the offer and sale of the
Units has been duly taken and approved.
 
(c)           The Units and the underlying Common Stock and the warrants have
been duly and validly authorized and will be duly and validly issued at closing
of the Offering.
 
(d)           The Company has obtained, all licenses, permits and other
governmental authorizations necessary for the conduct of its business, except
where the failure to so obtain such licenses, permits and authorizations would
not have a material adverse effect on the Company. Such licenses, permits and
other governmental authorizations which have been obtained are in full force and
effect, except where the failure to be so would not have a material adverse
effect on the Company, and the Company is in all material respects complying
therewith.
 
(e)           The Company knows of no pending or threatened legal or
governmental proceedings to which the Company is a party which would materially
adversely affect the business, financial condition or operations of the Company.
 
(f)           The Company is not in violation of or default under, nor will the
execution and delivery of this Subscription Agreement or the issuance of the
Common Stock and warrants, or the consummation of the transactions herein
contemplated, result in a violation of, or constitute a default under, the
Company’s Certificate of Incorporation or By-laws, any material obligations,
agreements, covenants or conditions contained in any bond, debenture, note or
other evidence of indebtedness or in any material contract, indenture, mortgage,
loan agreement, lease, joint venture or other agreement or instrument to which
the Company is a party or by which it or any of its properties may be bound or
any material order, rule, regulation, writ, injunction, or decree of any
government, governmental instrumentality or court, domestic or foreign.
 
(g)           The Company owns, is licensed or otherwise has adequate rights to
use Company technology (including but not limited to patented, patentable and
unpatented inventions and unpatentable proprietary or confidential information,
systems or procedures), designs, processes, trademarks, trade secrets, know how,
copyrights and other works of authorship, computer programs and technical data
and information  that are or could reasonably be expected to be material to its
business as currently conducted or proposed to be conducted or to the
development, manufacture, operation and sale of any products and services sold
or proposed to be sold by any of the Company (collectively, the “Intellectual
Property”).  The Company has not received any threat of or notice of
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property.  Except as set forth in the Offering Documents, the
Company is not obligated or under any liability whatsoever to make any material
payment by way of royalties, fees or otherwise to any owner or licensee of, or
other claimant to, any Intellectual Property, with respect to the use thereof or
in connection with the conduct of its businesses or otherwise.  The Company has
taken reasonable security measures to protect the secrecy, confidentiality and
value of the Intellectual Property in all material aspects, including, but not
limited to complying with all duty of disclosure requirements before the U.S.
Patent and Trademark Office and any other non-U.S. Patent Offices as
appropriate, and has no reason to believe that such Intellectual Property is not
or, if not yet patented or registered, would not be, valid and enforceable
against an unauthorized user.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(h)           No consent, approval, authorization or order of, or any filing or
declaration with, any court or governmental agency or body is required in
connection with the authorization, issuance, transfer, sale or delivery of the
Common Stock by the Company, in connection with the execution, delivery and
performance of this Agreement by the Company.
 
(i)           The Offering Documents and each of the Company’s reports and
filings filed with the Securities and Exchange Commission are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.  No statement, representation, warranty or covenant made
by the Company in this Agreement or made in any certificate or document required
by this Agreement was or will be, when made, inaccurate, untrue or
incorrect.  All statistical or market-related data included in the Offering
Documents are based on or derived from sources that the Company believes to be
reliable and accurate, and the Company has obtained the written consent to the
use of such data from such sources to the extent required.
 
 
III.
COVENANTS BY THE COMPANY

 
3.1                Until the earlier of (i) twelve (12) months following the
Initial Closing Date (as defined in the PPM) or (ii) such date that there is an
effective registration statement  on file with the SEC covering the resale of
all of the shares of Common Stock issued in the Offering and all shares of
Common Stock issuable upon exercise of the Warrants issued in the Offering, in
the event that the Company issues or sells any shares of Common Stock or any
Common Stock Equivalents (as defined below) pursuant to which shares of Common
Stock may be acquired at a price less than $2.00 per share, then the Company
shall promptly issue additional shares of Common Stock to the Subscriber in an
amount sufficient that the subscription price paid hereunder, when divided by
the total number of shares issued will result in an actual price paid per share
of Common Stock hereunder equal to such lower price (this is intended to be a
“full ratchet” adjustment). Such adjustment shall be made successively whenever
such an issuance is made. Notwithstanding the foregoing, this Section 3.1 shall
not apply in respect of an Exempt Issuance (as defined below).
 
3.2                For purposes of this Agreement, (i) “Common Stock
Equivalents” means any securities of the Company or any of its subsidiaries
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock and (ii) “Exempt Issuance” means the issuance of (a) shares of Common
Stock or options to employees, officers, directors, or consultants of the
Company pursuant to any stock or option plan duly adopted for such purpose by a
majority of the non-employee members of the Board of Directors of the Company or
a majority of the members of a committee of non-employee directors established,
(b) securities upon the exercise or exchange of or conversion of any securities
issued hereunder and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise, exchange or conversion price of such securities; and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a person which is either an owner of, or an entity
that is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.
 
3.3                Absent a prior determination by a majority of the
non-employee directors of the Company that it is in the Company’s best interest,
for a period of 12 months following the closing of the Merger (as defined in the
PPM), the Company shall not (i) issue or grant more than an aggregate of
1,500,000 options, warrants or shares of common stock (subject to appropriate
adjustments for any stock dividend, stock split, stock combination,
reclassification or similar transaction) to any employees, officers, directors,
or consultants of the Company or (ii) issue any options having an exercise price
that is less than $2.00 per share (subject to appropriate adjustments for any
stock dividend, stock split, stock combination, reclassification or similar
transaction).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
IV.
TERMS OF SUBSCRIPTION

 
4.1                Subject to Section 4.2 hereof, the subscription period will
begin as of the date of the PPM and will terminate at 11:59 PM Eastern Time, on
the earlier of the date on which  the Maximum Offering is sold or the Offering
is terminated by the Company (the “Termination Date”). The minimum subscription
amount is $25,000, although the Company may, in its discretion, accept
subscriptions for less than $25,000.
 
4.2                The Subscriber shall effect a wire transfer in the full
amount of the purchase price for the Units to the Company’s escrow account in
accordance with the wire instructions attached as Exhibit E to the PPM or shall
deliver a check in payment of the purchase price for the Units.
 
4.3                Pending the sale of the Units, all funds paid hereunder shall
be deposited by the Company in escrow with the Company’s escrow agent, which
funds shall be held and distributed pursuant to an Escrow Agreement, the form of
which is attached as Exhibit F to the PPM.  If the Company shall not have
obtained subscriptions (including this subscription) for the Minimum Offering on
or before the Termination Date (as such date may be extended by the Company),
then this subscription shall be void and all funds paid hereunder by the
Subscriber shall be promptly returned without interest to the Subscriber, to the
same account from which the funds were drawn. If subscriptions are received and
accepted and payment tendered for the Minimum Offering on or prior to the
Termination Date, then all subscription proceeds (less fees and expenses) shall
be paid over to the Company within ten (10) days thereafter or such earlier date
that is one business day after the amount of good funds in escrow equals or
exceeds $3,000,000.  In such event, sales of the Units may continue thereafter
until the earlier of the date on which the Maximum Offering is sold and the
Termination Date, with subsequent releases of funds from time to time at the
discretion of the Company.
 
4.4                The Subscriber hereby authorizes and directs the Company and
its escrow agent to deliver any certificates or other written instruments
representing the Units, and/or its underlying securities to be issued to such
Subscriber pursuant to this Subscription Agreement to the address indicated on
the signature page hereof.
 
4.5                The Subscriber hereby authorizes and directs the Company and
its escrow agent to return any funds, without interest, for unaccepted
subscriptions to the same account from which the funds were drawn.
 
4.6                If the Subscriber is not a United States person, such
Subscriber shall immediately notify the Company and the Subscriber hereby
represents that the Subscriber is satisfied as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Units or any use of this Subscription Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Units, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Units. Such Subscriber’s
subscription and payment for, and continued beneficial ownership of, the Units
will not violate any applicable securities or other laws of the Subscriber’s
jurisdiction.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
V.
MISCELLANEOUS

 
5.1                Any notice or other communication given hereunder shall be
deemed sufficient if in writing and sent by reputable overnight courier,
facsimile (with receipt of confirmation) or registered or certified mail, return
receipt requested, addressed to the Company, at Waxess Holdings, Inc., 1401 Dove
Street, Suite 220, Newport Beach, CA 92669, Attention: Jerome Kaiser, facsimile:
(949) 825-6578, and to the Subscriber at the address or facsimile number
indicated on the signature page hereof.  Notices shall be deemed to have been
given on the date when mailed or sent by facsimile transmission or overnight
courier, except notices of change of address, which shall be deemed to have been
given when received.
 
5.2                This Subscription Agreement shall not be changed, modified or
amended except by a writing signed by both (a) the Company and (b) subscribers
in the Offering holding a majority of the Units issued in the Offering.
 
5.3                This Subscription Agreement shall be binding upon and inure
to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.  This Subscription Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
 
5.4                Notwithstanding the place where this Subscription Agreement
may be executed by any of the parties hereto, the parties expressly agree that
all the terms and provisions hereof shall be construed in accordance with and
governed by the laws of the State of New York.  The parties hereby agree that
any dispute which may arise between them arising out of or in connection with
this Subscription Agreement shall be adjudicated only before a Federal court
located in New York, New York and they hereby submit to the exclusive
jurisdiction of the federal courts located in New York, New York with respect to
any action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Subscription Agreement
or any acts or omissions relating to the sale of the securities hereunder, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as the undersigned shall furnish
in writing to the other.  The parties further agree that in the event of any
dispute, action, suit or other proceeding arising out of or in connection with
this Subscription Agreement, the PPM or other matters related to this
subscription brought by a Subscriber (or transferee), the Company (and each
other defendant) shall recover all of such party’s attorneys’ fees and costs
incurred in each and every action, suit or other proceeding, including any and
all appeals or petitions therefrom. As used herein, attorney’s fees shall be
deemed to mean the full and actual costs of any investigation and of legal
services actually performed in connection with the matters involved, calculated
on the basis of the usual fee charged by the attorneys performing such services.
 
5.5                This Subscription Agreement may be executed in
counterparts.  Upon the execution and delivery of this Subscription Agreement by
the Subscriber, this Subscription Agreement shall become a binding obligation of
the Subscriber with respect to the purchase of Units as herein provided;
subject, however, to the right hereby reserved by the Company to (i) enter into
the same agreements with other subscribers, (ii) add and/or delete other persons
as subscribers and (iii) reduce the amount of or reject any subscription.
 
5.6                The holding of any provision of this Subscription Agreement
to be invalid or unenforceable by a court of competent jurisdiction shall not
affect any other provision of this Subscription Agreement, which shall remain in
full force and effect.
 
5.7                It is agreed that a waiver by either party of a breach of any
provision of this Subscription Agreement shall not operate or be construed as a
waiver of any subsequent breach by that same party.
 
5.8                The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further actions as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
[Signature Pages Follow]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 


__________________________
X $25,000 for each Unit
= $_____________________.
Number of Units subscribed for
 
Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):
 
1.
___
Individual
7.
___
Trust/Estate/Pension or Profit Sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
___
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
6.
___
IRA
12.
___
Foundation described in Section 501(c)(3) of the Internal Revenue Code of 1986,
as amended.

 

 
IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN:
 
·   INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE A-10
 
·   SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE A-11
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION BY NATURAL PERSONS
 
 
_____________________________________________________________________________
Exact Name in Which Title is to be Held
 
 
Name (Please Print)
 
 
Name of Additional Subscriber
 
Residence: Number and Street
 
 
Address of Additional Subscriber
 
City, State and Zip Code
 
 
City, State and Zip Code
 
Social Security Number
 
 
Social Security Number
 
 
Telephone Number
 
 
Telephone Number
 
 
Fax Number (if available)
 
 
Fax Number (if available)
 
E-Mail (if available)
 
 
E-Mail (if available)
 
(Signature)
 
 
(Signature of Additional Subscriber)
       
ACCEPTED this ___ day of _________ 2011, on behalf of Waxess Holdings, Inc.
   
By:
Name:
Title:

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
 
(Corporation, Partnership, Trust, Etc.)
 
____________________________________________________________________________
Name of Entity (Please Print)
Date of Incorporation or Organization:
State of Principal Office:
Federal Taxpayer Identification Number:
 
 
____________________________________________
Office Address
____________________________________________
City, State and Zip Code
____________________________________________
Telephone Number
____________________________________________
Fax Number (if available)
____________________________________________
E-Mail (if available)
 
[seal]
 
Attest:                      
(If Entity is a Corporation)
 
By:                                                                
Name:
Title:
   
*If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgement signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice
required by Rule 3050 of the FINRA
Conduct Rules
   
 
 
Name of FINRA Firm
ACCEPTED this ____ day of __________ 2011, on behalf of Waxess Holdings, Inc.
 
By:                                                                
  Name:
  Title:
 
By:                                                                
  Name:
  Title:


 
 
 

--------------------------------------------------------------------------------